                                       Case 3:14-cr-00306-WHA Document 916 Filed 07/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                          No. CR 14-00306 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   LUKE D BRUGNARA,                                   ORDER RE MOTION FOR BOP
                                                                                          PLACEMENT IN RRC OR HOME
                                  14                  Defendant.                          CONFINEMENT
                                  15
                                            Defendant Luke Brugnara has filed a motion requesting placement in a residential reentry
                                  16
                                       center or home confinement. BOP has the exclusive authority to designate a defendant’s place
                                  17
                                       of imprisonment and under 18 U.S.C. § 3621(b), “a designation of a place of imprisonment . . .
                                  18
                                       is not reviewable by any court.” Thus because this Court does not have jurisdiction,
                                  19
                                       defendant’s motion is DENIED.
                                  20

                                  21
                                            IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: July 22, 2020.
                                  24

                                  25

                                  26                                                         WILLIAM ALSUP
                                                                                             UNITED STATES DISTRICT JUDGE
                                  27

                                  28
